Honorable George H..Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Mr. Sheppard:      OpinionNo. 0-5367
                        Re: Appropriation from the
                             Permanent School Fund -
                             validity.
           We quote your letter of June 4, 1943:
           ,"I am enclosing photostatic copy of House
      Bill No. 514, Acts of the Regular Session of
      the Forty-eighth Legislature, appropriating
      b452.60 from the Permanent School Fund for the
      purpose of reimbursing D. B. Eades, of Dallas,
      Texas, for funds paid by him as bonus and
      rental upon certain vacancies in public school
      lands.
           "Since this appropriation Is made from
      the Permanent School Fund, I respectfully re-
      quest your opinion as to whether the appro-
      priation is valid."'
           The nature of House Bill No. 514 is described
 in the caption thereto, said caption reading as follows:
          ,"A?~,ACTmaking an appropriation of Four
      Hundred and Fifty-two Dollars and Sixty Cents'
      ($452.60)from the Permanent School Fund for(
      the purpose of reimbursing D. B. Eades of'Dallas,
      Texas, for funds paid by him as bonus and rentals
      upon certain lands being described in State of
      Texas mineral leases Numbers 24090, 24091 and 24092;
      said lands having been claimed to be the property
      of the State of Texas and part of the public
      school lands, but by the terms of a final judg-
      ment of the District Court of Travis County,
      Texas, said lands were adjudged to be not the
Hon. George H. Sheppard, page 2 (o-5367)



    property of the State of Texas; therefore,
     the sums paid as rentals and bonuses on
    said lands were improperly received; said Act
     further providing that the Comptroller of the
    State of Texas be directed to issue warrant
    'to reimburse the party named herein in the
     amount specified herein; and declaring an emer-
    gency."
          The body of the bill contains the following ap-
propriation:
         "To pay D. B. Eades of Dallas County,
           the sum of Four Hundr d and Fifty-two
    %1"k    and Sixty Cents ($458.60) as reimburse-
    ment for rentals and bonuses paid by him into
    the Permanent School Fund on State Mineral
    Leases Nos. 24090, 24091, and 24092 of lands
    located in Duval County, Texas, which said
    lands were not the property of the State of
    Te~xas and the leases were for that reason
    void"~and of no effect; the State Permanent
    SEboo&: 'Fundnot being entitled to receive
    or: retain said money . s . $452.60."
           As is apparent from the portions of the bill quoted
 above, the act does not purport to appropriate moneys rlght-
 fully belonging in the Permanent School Fund, to uses and
 purposes other than those to which the fund is dedicated by
 constitutional provision; but the purpose of the approprla-
 tion is to require the Permanent School Fund to account for
 moneys not rightfully belonging to it which in equity and
 good conscience it cannot retain. Such an appropriation,
 in our opinion, does not violate the terms of Article 8,
 Section 7, of the Constitution, prohibiting the diversion
 of special funds. You are therefore advised that such an
 appropriation from the Permanent School Fund is valid.
           Similar appropriations have heretofore been ap-
 proved by this department:
           See the opinions listed in the following volumes of
 the letter opinions of this department --Volume 377, page 980,
 page 939; Volume 371, page 594, page 711; Volume 367, page 38.
                                    Yours very truly
 RWF:JP:bt
 APPROVED June 11, 1943          ATTORNEY GENERAL OF TEXAS
 Gerald C. Mann
 Attorney General of Texas        By s/ R.W. Fairchild
                                             Assistant
 APPROVED OPINION COMITTEE By BWB,Chr.